UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22517 ASGI Corbin Multi-Strategy Fund, LLC (Exact name of registrant as specified in charter) C/O Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA02116 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 440-7460 Date of fiscal year end: March 31 Date of reporting period:March 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Corbin Multi-Strategy Fund, LLC Financial Statements for the Period from January 4, 2011 (Inception Date) to March 31, 2011 with Report of Independent Registered Public Accounting Firm ASGI Corbin Multi-Strategy Fund, LLC Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Schedule of Investments 2 Statement of Assets, Liabilities and Members’ Capital 7 Statement of Operations 8 Statement of Changes in Members’ Capital 9 Statement of Cash Flows 10 Financial Highlights 11 Notes to Financial Statements 12 Supplemental Information 24 Report of Independent Registered Public Accounting Firm The Board of Managers and Unitholders ASGI Corbin Multi-Strategy Fund, LLC: We have audited the accompanying statement of assets, liabilities and members’ capital of ASGI Corbin Multi-Strategy Fund, LLC (the “Fund”), including the schedule of investments, as of March31, 2011, and the related statement of operations, the statement of changes in members’ capital, the statement of cash flows, and the financial highlights for the period from January 4, 2011 (Inception Date) to March 31, 2011. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of March31, 2011, by correspondence with the underlying managers and brokers. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of ASGI Corbin Multi-Strategy Fund, LLC as of March 31, 2011, the results of its operations, the changes members’ capital, the cash flows and the financial highlights for the period from January 4, 2011 (Inception Date) to March 31, 2011, in conformity with U.S.generally accepted accounting principles. /S/ KPMG LLP May 31, 2011 ASGI Corbin Multi-Strategy Fund, LLC Schedule of Investments As of March 31, 2011 (in U.S. dollars) Strategy Investment Cost Fair Value Investment Funds - 101.8% Event Driven/Distressed - 41.7% Anchorage Capital Partners, LP $ $ Anchorage Short Credit Fund, LP Archer Capital Fund, LP Archer SPE I, LLC Brigade Leveraged Capital Structures Fund, LP Davidson Kempner Partners Drawbridge Special Opportunities Fund, LP Garrison Special Opportunities Fund, LP Halcyon Structured Opportunities Fund, LP Jet Capital Concentrated Fund, LP Perella Weinberg Partners Asset Based Value Fund, LP Global Macro - 17.2% Brevan Howard Asia Fund, LP Brevan Howard, LP COMAC Global Macro Fund, LP Tyticus Overseas Partners II Ltd. WCG Partners, LP Long/Short Equity - 14.3% Axial Capital Institutional, LP Expo Health Sciences Fund, LP Marble Arch QP Partners, LP Soundpost Capital, LP TPG-Axon Partners, LP Relative Value - 28.6% BlueCrest Capital, LP CQS ABS Feeder Fund Ltd. D. E. Shaw Composite Fund, LLC D. E. Shaw Oculus Fund, LLC Mariner-Tricadia Credit Strategies Fund, LP QVT Associates II Holdings Ltd. QVT Associates II, LP Saba Capital Partners, LP See accompanying notes to financial statements. 2 ASGI Corbin Multi-Strategy Fund, LLC Schedule of Investments (continued) As of March 31, 2011 (in U.S. dollars) Strategy Investment Cost Fair Value Purchased Options – 0.0% Put Option - OTC - Morgan Stanley Capital Services Inc.,USD vs EUR, Strike @ 1.28, EXP 4/7/11 $ - Put Option - OTC - Morgan Stanley Capital Services Inc.,USD vs EUR, Strike @ 1.20, EXP 4/7/11 27 - Put Option - OTC - Morgan Stanley Capital Services Inc.,USD vs EUR, Strike @ 1.25, EXP 7/7/11 Put Option - OTC - Morgan Stanley Capital Services Inc.,USD vs EUR, Strike @ 1.15, EXP 7/7/11 73 18 Put Option - OTC - Morgan Stanley Capital Services Inc.,USD vs JPY, Strike @ 100, EXP 2/22/12 16 Put Option - OTC - Morgan Stanley Capital Services Inc.,USD vs JPY, Strike @ 100, EXP 2/28/13 28 Put Option - OTC - Morgan Stanley Capital Services Inc.,USD vs JPY, Strike @ 120, EXP 4/24/14 58 Total Investments (Cost - $28,263,183*) - 101.8% Other Liabilities in Excess of Other Assets - (1.8%) Net Assets - 100.0% $ Percentages shown are stated as a percentage of net assets as of March 31, 2011. * The cost and unrealized appreciation (depreciation) of investments as of March 31, 2011were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Investments by Strategy (as a percentage of total investments) Investment Funds Event Driven/Distressed % Global Macro Long/Short Equity Relative Value Purchased Options % See accompanying notes to financial statements. 3 ASGI Corbin Multi-Strategy Fund, LLC Schedule of Investments (continued) As of March 31, 2011 Credit Default Swap Agreements Outstanding on March 31, 2011: Credit Default Swaps on Credit Indices - Buy Protection(1) Counterparty Reference Entity/Obligation Buy/Sell Protection (Pay)/Receive Fixed Rate (%) Termination Date Notional Amount(2) Fair Value(3) (USD) Upfront Payments (Received)/Paid Unrealized Appreciation/ (Depreciation) (USD) Morgan Stanley Capital Services Inc. CDX.NA.HY.12-V8 Buy 6/20/2014 Morgan Stanley Capital Services Inc. CMBX.NA.AM.1 Buy 10/12/2052 Morgan Stanley Capital Services Inc. iTraxx Europe Sub Financials Series 10 Version 1 Buy 12/20/2013 € 147,500 Morgan Stanley Capital Services Inc. iTraxx Europe Sub Financials Series 9 Version 1 Buy 6/20/2013 € 92,000 Credit Default Swaps on Corporate and Sovereign Issues - Buy Protection(1) Counterparty Reference Entity/Obligation Buy/Sell Protection (Pay)/Receive Fixed Rate (%) Termination Date Notional Amount(2) Fair Value(3) (USD) Upfront Payments (Received)/Paid Unrealized Appreciation/ (Depreciation) (USD) Morgan Stanley Capital Services Inc. BorgWarner Inc. Buy 3/20/2015 Morgan Stanley Capital Services Inc. Caterpillar Financial Services Corporation Buy 12/20/2013 Morgan Stanley Capital Services Inc. Credit Suisse (USA), Inc. Buy 12/20/2014 Morgan Stanley Capital Services Inc. Federal Republic of Germany Buy 9/20/2018 Morgan Stanley Capital Services Inc. Federative Republic of Brazil Buy 12/20/2015 Morgan Stanley Capital Services Inc. Kingdom of Spain Buy 3/20/2018 Morgan Stanley Capital Services Inc. Kingdom of Sweeden Buy 12/20/2015 Morgan Stanley Capital Services Inc. Lowe's Companies, Inc. Buy 12/20/2013 Morgan Stanley Capital Services Inc. Masco Corp. Buy 3/20/2015 Morgan Stanley Capital Services Inc. MBIA, Inc. Buy 12/20/2012 Morgan Stanley Capital Services Inc. National Rural Utilities Cooperative Finance Corp. Buy 6/20/2014 Morgan Stanley Capital Services Inc. National Rural Utilities Cooperative Finance Corp. Buy 9/20/2014 Morgan Stanley Capital Services Inc. Nordstrom, Inc. Buy 6/20/2014 Morgan Stanley Capital Services Inc. Portuguese Republic Buy 3/20/2018 Morgan Stanley Capital Services Inc. ProLogis Buy 12/20/2014 Morgan Stanley Capital Services Inc. ProLogis Buy 12/20/2014 Morgan Stanley Capital Services Inc. Quantas Airways Ltd Buy 6/20/2015 Morgan Stanley Capital Services Inc. Republic of Italy Buy 3/20/2018 Morgan Stanley Capital Services Inc. Simon Property Group, LP Buy 12/20/2014 Morgan Stanley Capital Services Inc. Simon Property Group, LP Buy 12/20/2014 Morgan Stanley Capital Services Inc. The Dow Chemical Company Buy 12/20/2013 29 Morgan Stanley Capital Services Inc. The Dow Chemical Company Buy 6/20/2014 Morgan Stanley Capital Services Inc. The Dow Chemical Company Buy 6/20/2014 Morgan Stanley Capital Services Inc. The Goldman Sachs Group, Inc. Buy 12/20/2017 Morgan Stanley Capital Services Inc. Wells Fargo & Company Buy 3/20/2014 13 Morgan Stanley Capital Services Inc. Yum! Brands, Inc. Buy 12/20/2013 See accompanying notes to financial statements.
